[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 19, 2009
                            No. 08-11452                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 06-00033-CR-CAR-3

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

KITTY SMITH,
TOREY GARTRELL,
a.k.a. Eggman,


                                                       Defendants-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Middle District of Georgia
                     _________________________

                            (August 19, 2009)

Before TJOFLAT, EDMONDSON and COX, Circuit Judges.

PER CURIAM:
      Scott Chandler Huggins, appointed counsel for Torey Gartrell in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gartrell’s convictions and

sentences are AFFIRMED.




                                          2